Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 2/28/2022.  Claims 2 and 7 have been canceled.  Claim 1 has been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues Waas (US 2016/0075061) fails to teach weft knitting in three dimensions.  Examiner respectfully disagrees.  Waas clearly teaches a forming a three dimensional preform (See page 5, paragraph [0062]), teaching the preform structure may be formed by weft knitting (See page 4, paragraph [0052], teaching the preform is formed by a knitting process perform by a weft knitting machine; a clear implication of weft knitting), and explicitly teaches the initial preform may be 3D knitted, i.e. formed in three dimension by a knitting process (See page 6, paragraph [0067], teaching the “textile has been 3D knitted).  Thus, it is clear 3D knitting is utilized to form 3D preforms and weft knitting is a suitable form of knitting in Waas, and thus it is unclear how there can be any other conclusion from Waas than that 3D weft knitting processes may be utilized to form the 3D preform.
Applicant further teaches Waas does not teaches heating above the melting point of the polymeric material, but not the reinforcing material.  Examiner respectfully 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the yarn comprises “a polymeric material and a reinforcing material.”  However, a polymeric material reinforced with fibers has previously been introduced in the preamble.  It is unclear if and how the polymeric material and reinforcing material in the mixed yarn relate to the polymeric materials and reinforcing fibers in the preamble.  Examiner assumes they must be the same, i.e. the polymeric material of the mixed yarn is the polymeric material in the product and the reinforcing material in the mixed yarns forms the reinforcing fibers in the product.  If this is the case, 
The remaining claims are rejected as being dependent on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites aspect already recited in Claim 1 and thus does not appear to limit Claim 1 is any way.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waas et al. (US 2016/0075061) in view of Bak et al. (US 5,792,555).
Regarding Claims 1, 3-4, 6, 11 and 12, Waas et al. teaches a method for manufacturing a product made of composite material, wherein the product comprising a matrix of a polymeric material reinforced with fibers (See Abstract and page 3, paragraph [0046]), wherein the process comprises the following steps:
making a knit in three dimensions and in a continuous piece by weft knitting, the knit constituting a dry preform corresponding to the shape of the product to be obtained, wherein the dry preform comprises at least two areas having different compositions (See page 3, paragraphs [0047]-[0049], wherein knitting, such as knitting with a weft knitting machine forms a dry fibrous unitary structure, i.e. a continuous piece, in various shapes as desired such that minimal additional manufacturing is required; this clearly implies weft knitted 3D preforms in the desired shape of the product; and see page 4, paragraph [0050] and page 4, paragraph [0056], wherein the weft knitting may use 
Waas et al. further teaches the dry preform may have a polymeric material of a lower melting point comingled with the reinforcing fiber, and teaches shaping by heating under pressure to reach at least the melting point temperature of the polymeric material without reaching the temperature of the melting point of the reinforcing material, and cooling to obtain the product (See page 5, paragraphs [0063]-[0065] and page 6, paragraph [0067], wherein the matrix may be a thermoplastic such as polypropylene comingled with the reinforcing fiber such as carbon, i.e. a mixed yarn, wherein the preform is heated under pressure to melt the thermoplastic and consolidate, i.e. shape, such that it lock it the desired shape of the 3D knitted preform; note this “locking” implies cooling the melted thermoplastic).
Waas et al. teaches the ratio of matrix to reinforcement is freely controllable by the knitting process and clearly enables control of properties in the composite (See page 6, paragraph [0065]), and although this likely renders obvious any amount of polymer relative to reinforcement desired, Waas et al. is silent as to any specific ratio.  However, it would have been apparent any known ratios for comingled yarns would have been obvious to implement and it is well known in the art such composites may be within the 55-85% range by weight (See, for example, Bak et al., Abstract and col. 6, lines 57-67, teaching hybrid yarns of thermoplastic and reinforcing material with up to 80% by weight thermoplastic matrix).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize at least 80% by weight polymeric material in at least one area of the product because such weight percentages .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746